Name: Commission Delegated Regulation (EU) 2018/828 of 15 February 2018 amending Delegated Regulation (EU) 2015/68 as regards requirements relating to Anti-Lock Braking Systems, high pressure energy storage devices and hydraulic connections of the single-line type (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: organisation of transport;  technology and technical regulations;  transport policy;  means of agricultural production;  trade policy
 Date Published: nan

 6.6.2018 EN Official Journal of the European Union L 140/5 COMMISSION DELEGATED REGULATION (EU) 2018/828 of 15 February 2018 amending Delegated Regulation (EU) 2015/68 as regards requirements relating to Anti-Lock Braking Systems, high pressure energy storage devices and hydraulic connections of the single-line type (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 167/2013 of the European Parliament and of the Council of 5 February 2013 on the approval and market surveillance of agricultural and forestry vehicles (1), and in particular Article 17(5) thereof, Whereas: (1) Recital (6) of Commission Delegated Regulation (EU) 2015/68 (2) anticipates that the Commission assesses the requirement to fit anti-lock braking systems (ABS) on tractors with maximum design speed between 40 km/h and 60 km/h as of 1 January 2020. Following an assessment of that requirement, the Commission concluded that removing the ABS requirement from the Delegated Regulation for those vehicles avoids disproportionate financial costs for the industry and the users, which would ultimately delay the effective use of state-of-the-art braking technology on the market. Therefore, the requirement to fit ABS on those vehicles should be deleted. (2) The conditions of operation of high pressure energy storage devices should allow for the state-of-the-art pressure range and provide for the corresponding test. The pressure limit values should therefore be adapted accordingly. (3) In order to allow for a smooth transition to the prohibition of hydraulic connections of the single-line type, for the Member States and the industry, when applying the braking requirements of Delegated Regulation (EU) 2015/68 to new tractors connected with trailers already in service, taking into consideration the renewal rate of the agricultural and forestry towed vehicles fleet, the application of the transitional requirements on the single-line type hydraulic connections of braking devices and trailer braking couplings should be extended until 31 December 2024. (4) Delegated Regulation (EU) 2015/68 should therefore be amended accordingly. (5) Considering that this Regulation contains a number of important amendments to Delegated Regulation (EU) 2015/68, necessary for its smooth application, it should enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Delegated Regulation (EU) 2015/68 Delegated Regulation (EU) 2015/68 is amended as follows: (1) Article 16 is replaced by the following: Article 16 Requirements applying to hydraulic connections of the single-line type and to tractors fitted with them 1. The performance requirements applying to hydraulic connections of the single-line type of braking devices and trailer braking couplings and to tractors fitted with hydraulic connections of the single-line type are laid down in Annex XIII. Those requirements shall apply until 31 December 2024. 2. Manufacturers shall not fit hydraulic connections of the single-line type to new tractors after 31 December 2024.; (2) Article 17 is amended as follows: (a) the second paragraph is deleted; (b) the fourth paragraph is replaced by the following: With effect from 1 January 2025, national authorities shall prohibit the making available on the market, registration, or entry into service of new tractors fitted with hydraulic connections of the single-line type.; (3) Annexes I, IV and XIII to Delegated Regulation (EU) 2015/68 are amended in accordance with the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 60, 2.3.2013, p. 1. (2) Commission Delegated Regulation (EU) 2015/68 of 15 October 2014 supplementing Regulation (EU) No 167/2013 of the European Parliament and of the Council with regard to vehicle braking requirements for the approval of agricultural and forestry vehicles (OJ L 17, 23.1.2015, p. 1). ANNEX Annexes I, IV and XIII to Delegated Regulation (EU) 2015/68 are amended as follows: (1) Annex I is amended as follows: (a) point 2.2.1.21.2 is deleted; (b) point 2.2.1.23 is replaced by the following: 2.2.1.23. Tractors other than those referred to in point 2.2.1.21.1 which are fitted with anti-lock braking systems shall comply with the requirements of Annex XI.; (c) in point 2.2.2.15.1.1, the words This pressure shall not exceed 11 500 kPa are deleted; (d) the following points 2.2.2.15.1.1.1 and 2.2.2.15.1.1.2 are inserted: 2.2.2.15.1.1.1. This low pressure in the hydraulic energy storage devices shall not exceed 11 500 kPa for systems using energy storage devices with a maximum operational pressure of 15 000 kPa. 2.2.2.15.1.1.2. This low pressure in the hydraulic energy storage devices may exceed 11 500 kPa for systems using energy storage devices which are charged to a maximum operational pressure exceeding 15 000 kPa to comply with the prescribed braking performance.. (2) In Annex IV, in part C (Hydraulic braking systems with stored energy), the following point 1.3.2.1.1 is inserted: 1.3.2.1.1. In case of systems using energy storage devices that are charged to a maximum operational pressure exceeding 15 000 kPa to comply with the requirements of the prescribed braking performance, the pressure in the energy storage devices at the beginning of the test shall be the maximum pressure provided for by the manufacturer.. (3) Annex XIII is amended as follows: (a) point 1.1 is replaced by the following 1.1. A hydraulic connection of the single-line type may be installed on the tractor which is equipped with either of the following: (a) any of the connection types referred to in point 2.1.4 of Annex I; (b) any of the connection types referred to in points 2.1.5.1.1, 2.1.5.1.2 and 2.1.5.1.3 of Annex I. In this case, in order to avoid a duplication of a connector, the male connector of the hydraulic connection of the single-line type may be the male connector described in point 2.1.5.1.1 of Annex I, provided that the pressures that are generated on that connector comply with points 1.1.1, 1.1.2 and 1.1.3.; (b) The following points 1.1.1, 1.1.2 and 1.1.3 are inserted: 1.1.1. In the case that a control line and a supplementary line of a towed vehicle are connected, the pressure pm generated shall be in accordance with Diagram 2 of Appendix 1 to Annex II. 1.1.2. In the case that a towed vehicle with a hydraulic connection of the single-line type is connected, the pressure pm generated shall be in accordance with point 2 or 3 of this Annex. 1.1.3. Detection of connected lines in points 1.1.1 and 1.1.2 shall be done by automatic means..